Case 19-16860-mdc   Doc 61   Filed 08/18/20 Entered 08/18/20 14:34:48   Desc Main
                             Document     Page 1 of 3
Case 19-16860-mdc   Doc 61   Filed 08/18/20 Entered 08/18/20 14:34:48   Desc Main
                             Document     Page 2 of 3
Case 19-16860-mdc     Doc 61   Filed 08/18/20 Entered 08/18/20 14:34:48    Desc Main
                               Document     Page 3 of 3




                                              /s/Rebecca A. Solarz, Esq.
          8/18/2020
